Title: To John Adams from James McHenry, 19 August 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 19 Augt. 1799

The inclosed letters No. 1 relative to the fortifications at Baltimore, exhibit the whole proceedings with the naval Committee of that City. The schedule No. 2. the monies which have been expended on the different harbours of the United States, with the several appropriations and the balance still in the treasury.
You will perceive from these letters, that by my first engagement with the naval Committee in July 1798, I was to advance to them, 20,000 Dollars (which has been done) they they engaging on their part to complete a fort agreeably to a plan and estimate furnished by Major Tousard; that I found myself contrained to enter into a new engagement (the 15 July 1799) according to the plan & estimate of Mr. Fonciu, a man of real knowledge as an Engineer, which will require 39,938 34/100 whereof the United States are to advance 28,975, additional.
In the Committees address to the Citizens of Baltimore, which is dated the 22d of July 1799, it is stated “we were informed by the Secretary of War, that the finances of the United States did not admit of a larger appropriation than 20,000 towards the fortifications to be erected near our City”, and they do not say in any other part of their address that more had been promised, altho, the new engagement had preceded their address.
I can only regret the want of  precision in the committee, which induced the statement made by them, as they were not authorised to make it from any thing to be found in my letters; and that Genl. Smith had not taken the trouble to have consulted the gentlemen and my letters, which would have enabled them to have corrected their error, and releived him from his patriotic feelings on the occasion, and from supposing that 20,000 Dollars only had been alotted to the defence of Baltimore.
I observed in my letter of the 7th July 1798 to the Committee, “that the means which may be applied to this object will not exceed 20,000 Dollars” This was not like saying, “that the finances of the United States did not admit of a larger appropriation &c” The fact was I considered this sum adequate to finish the Batteries and erect a small fort to protect them, and supposed the Engineer would not have reported to me, as requisite works to require a greater expenditure.
There has been expended and advanced for the defence of the harbour of Baltimore 34,405 60/100, and by engagement intend into the 15 July ulto, made previous to their address as before noticed, there is promised an additional sum of 28,975 Dolls making a total of 63,380 60/100.
I flatter myself you will be of opinion, that Baltimore has not been neglected, but has had full justice in every point of view.
With respect to the Harbour of Boston. It is necessary to observe, that there remained  in the Treasury of the appropriations on the 10th instant, 115,784 55/100 out of which the following sums are to be satisfied.
   For Baltimore   28,975For Wilmington Cape Farr}N. Carolina9,166
Ocacock8,000
New Yorksay15,000Rhode Island say15,000Portsmouth N.H.say2,000
Fort Mifflinsay10,00088,141  Remains  27,643I do not give the sums carried out to Rhode Island, New York, Portsmouth Fort Mifflin & Ocacock, as the precise amounts that may be wanted. Less may do for some of them, and perhaps more may be required for all. I have omitted Norfolk in Virginia entirely, having no satisfactory data, to go upon.
At all events it is my intention to render the defences on Castle Island respectable, and to extend the defen works to such other points as shall appear indispensible to the protection of the City of Boston. I must however wait to hear from the Engineer, who is engaged in examining the Harbour, and who is instructed to report upon the necessary works and furnish the estimates. I do not suppose that 27,000 Dollars will be sufficient; we shall however have enough, to go on with such works as may be necessary, there and elsewhere till next Session of Congress, when a further appropriation can be obtained.
With the greatest respect I have the honour to be Sir. / Yyour most obt & / most hble st.

James McHenry